DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/19, 8/13/19 and 9/10/20 have been considered by the examiner.
Drawings
The drawings received on 7/15/19 are acceptable.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 doesn’t end with a period and seems to be missing “coupled in parallel to the switch”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,394,270. Although the claims at the patented claim anticipates the examined claim.


Examined Application 16/511,638
Patent 10,394,270
Claim 1.   A voltage multiplying circuit comprising: an individual power source having a voltage V; and a load coupled through a switch to the individual power source, the load comprising a single turn coil having a number N of coil arc sections that divide the single turn coil into electrically discreet arc segments, wherein the N coil arc sections are coupled in parallel to the individual power source, wherein a sum of the N coil arc sections equals a single turn and a loop voltage of the load equals the voltage V multiplied by the number N of coil arc sections.
Claim 1.   A voltage multiplying circuit comprising: an individual power source having a voltage V; an individual switch coupled to the individual power source; and a load coupled through the individual switch to the individual power source, the load comprising a single turn coil having a number N of coil arc sections that divide the single turn coil into electrically discreet arc segments, wherein the N coil arc sections are coupled in parallel to the individual switch, wherein a sum of the N coil arc sections equals a single turn and a loop voltage of the load equals the voltage V multiplied by the number N of coil arc sections.

Claim 2.   The circuit of claim 1, wherein the power source comprising one of a capacitor and a capacitor bank comprising a plurality of capacitors coupled in parallel to the individual switch.
Claim 3.   The circuit of claim 1, wherein an inductance of the load is reduced as a function of the number N of coil arc sections as compared to a load comprising an undivided single turn coil.
Claim 3.   The circuit of claim 1, wherein an inductance of the load is reduced as a function of the number N of coil arc sections as compared to a load comprising an undivided single turn coil.
Claim 4.   The circuit of claim 1, further comprising T split transmission feed lines coupled through the switch to a feed of the individual power source and T split transmission return lines coupled through the switch to a return of the power source, wherein T equals the number N of coil arc sections.
Claim 4.   The circuit of claim 1, further comprising T split transmission feed lines coupled through the individual switch to a feed of the individual power source and T split transmission return lines coupled through the individual switch to a return of the power source, wherein T equals the number N of coil arc sections.
Claim 5. The circuit of claim 4, wherein the T split transmission feed and return lines comprise T coaxial cables.
Claim 5. The circuit of claim 4, wherein the T split transmission feed and return lines comprise T coaxial cables.

Claim 6.   The circuit of claim 5, wherein a center conductor on one of the T split transmission feed lines has a current return path in common with one of the other T split transmission feed lines coupled through the individual switch to the feed of the individual power source.
Claim 7.  The circuit of claim 1, wherein the switch having a voltage rating capable of delivering the voltage V from the individual power source into the load.

Claim 7.  The circuit of claim 1, wherein the switch having a voltage rating capable of delivering the voltage V from the individual power source into the load.

Claim 8.  The circuit of claim 1, wherein an applied voltage of the individual power source is of single polarity.

Claim 8.  The circuit of claim 1, wherein an applied voltage of the individual power source is of single polarity.

Claim 9.    The circuit of claim 1, wherein an applied voltage of the individual power source is of opposite polarity.

Claim 9.    The circuit of claim 1, wherein an applied voltage of the individual power source is of opposite polarity.

Claim 10.   A voltage multiplying circuit comprising: an individual power source having a voltage V; and a load coupled 


Claim 11.  The circuit of claim10, wherein the number M of coil turns is an integer.
Claim 12.   The circuit of claim 11, wherein the integer is equal to or greater than 2.
Claim 12.   The circuit of claim 11, wherein the integer is equal to or greater than 2.

Claim 13.  The circuit of claim 10, wherein the number M of coil turns is a non-integer.
Claim 14.   The circuit of claim 13, wherein the non-integer is less than 1.
Claim 14.   The circuit of claim 13, wherein the non-integer is less than 1.
Claim 15.   The circuit of claim10, wherein the power source comprising one of a capacitor and a capacitor bank comprising a plurality of capacitors
Claim 15.   The circuit of claim10, wherein the power source comprising one of a capacitor and a capacitor bank comprising a plurality of capacitors coupled in parallel to the individual switch.
Claim 16.  The circuit of claim 10, wherein an inductance of the load is reduced as a function of the number N of coil arc sections as compared to a load comprising an undivided coil.
Claim 16.  The circuit of claim 10, wherein an inductance of the load is reduced as a function of the number N of coil arc sections as compared to a load comprising an undivided coil.
Claim 17.   The circuit of claim 10, further comprising T split transmission feed lines coupled through the switch to a feed of the individual power source and T split transmission return lines coupled through the switch to a return of the power 


Claim 18. The circuit of claim 17, wherein the T split transmission feed and return lines comprise T coaxial cables.
Claim 19. The circuit of claim 18, wherein a center conductor on one of the T split transmission feed lines has a current return path in common with one of the other T split transmission feed lines coupled through the switch to the feed of the individual power source.
Claim 19. The circuit of claim 18, wherein a center conductor on one of the T split transmission feed lines has a current return path in common with one of the other T split transmission feed lines coupled through the individual switch to the feed of the individual power source.
Claim 20.   The circuit of claim 10, wherein the switch having a voltage rating capable of delivering the voltage V from the individual power source into the load.
Claim 20.   The circuit of claim 10, wherein the switch having a voltage rating capable of delivering the voltage V from the individual power source into the load.
Claim 21. The circuit of claim 10, wherein an applied voltage of the individual power source is of single polarity.
Claim 21. The circuit of claim 10, wherein an applied voltage of the individual power source is of single polarity.
Claim 22. The circuit of claim 10, wherein an applied voltage of the individual power source is of opposite polarity.
Claim 22. The circuit of claim 10, wherein an applied voltage of the individual power source is of opposite polarity.

Claim 23.  The circuit of claim 16, wherein the inductance of the load is increased as a function of the number M of coil turns.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838